         Case 1:15-cr-00384-PAE Document 119 Filed 11/16/20 Page 1 of 1
                        LAW OFFICE OF SAM A. SCHMIDT
                                115 BROADW AY Suite 1704
                                 NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                 FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com




Sam A. Schmidt, Esq.
__________________

                                                        November 13, 2020

Honorable Paul A. Engelmayer, USDJ
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
                         Re: U.S. v. Bekim Fiseku
                           15 Cr. 384(PAE)

Dear Judge Engelmayer:

      I respectfully request that I have until December 21, 2020 to file a
memorandum in support of Mr. Fiseku’s motion for compassionate release. I
suggest that the Government’s response be due December 29, 2020.


                                                Sincerely yours,
                                                      /s/
                                                Sam A. Schmidt



          GRANTED. The above deadline modifications are approved.
          The Clerk of Court is requested to the terminate the motion at
          Dkt. No. 116.                        11/16/2020


                                                 PaJA.�
                               SO ORDERED.

                                           __________________________________
                                                 PAUL A. ENGELMAYER
                                                 United States District Judge
